ON REHEARING.
' While the circuit judge controverted the statements of the affidavit, he correctly ruled that for the purposes of the motion they should be taken as true; and, as shown by his opinion, he did take the statements of the affidavit as true in disposing of the motion. The statement of the opinion that he controverted the affidavit was only made to avoid putting the circuit judge in an unjust position on the facts.
The other matters set out in, the motion were all presented on the original oral argument, and any additional authorities -which counsel may desire considered may be shown in the petition for rehearing.
Motion overruled.